Citation Nr: 1449677	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-08 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Antelope Memorial Hospital on September 9, 2011.

2.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Grand Island Ear, Nose, and Throat, P.C. on September 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 through August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) non-VA Care Office in Lincoln, Nebraska, which denied reimbursement for unauthorized non-VA medical expenses arising out of non-VA medical treatment received by the Veteran on September 9, 2011 at Antelope Memorial Hospital and on September 26, 2011 at Grand Island Ear, Nose, and Throat Clinic.  The Veteran has perfected timely appeals as to those denials.

The Veteran and his spouse testified during a November 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

The Veteran's claims file consists of a traditional paper claims file, as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.


FINDINGS OF FACT

1.  The evidence shows that VA did not provide authorization for medical services received by the Veteran at Antelope Memorial Hospital on September 9, 2011 and at Grand Island Ear, Nose, and Throat Clinic on September 26, 2011.
 
2.  At the time that the Veteran received treatment on September 9, 2011 and on September 26, 2011, service connection was in effect for coronary artery disease/ischemic heart disease, status-post coronary artery bypass graft (heart disability), rated as 30 percent disabling, which has been treated by a prolonged and ongoing course of Coumadin.  He was not participating in a VA vocational rehabilitation program.
 
3.  The Veteran was treated at Antelope Memorial Hospital on September 9, 2011 for a sudden and profuse nosebleed.

4.  The Veteran was treated at Grand Island, Nose, Ear, and Throat Clinic for a recurring profuse nosebleed that was diagnosed at that time as right anterior septal hemorrhaging.

5.  The Veteran's nosebleeds on September 9, 2011 and on September 26, 2011 are associated with blood thinning medications being used to treat his service-connected heart disability.
 
6.  The Veteran was treated on September 9, 2011 and on September 26, 2011 for a condition that was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at Antelope Memorial Hospital on September 9, 2011 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).

2.  The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at Grand Island Ear, Nose, and Throat, P.C. on September 26, 2011 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duties in that regard are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Nothwithstanding the above, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, a claim where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Accordingly, VA's duties to notify and assist in relation to this appeal need not be discussed.

Nevertheless, the Board points out that the non-VA Care Office at the VA Medical Center (VAMC) in Lincoln, Nebraska has explained to the Veteran the bases for its finding that the medical expenses incurred on September 9, 2011 and on September 26, 2011 are not covered by VA.  Prior to the issuance of those decisions, the appellant was provided with a letter in January 2012 that fully explained his and VA's respective obligations with regard to seeking and obtaining the evidence needed to support his claims for reimbursement.

Concerning the private treatment received on September 9, 2011, the Veteran and his spouse testified that the Veteran experienced a sudden and profuse nosebleed while eating dinner at approximately 7:00 p.m on the evening of September 9, 2011.  The extent of the nosebleed was apparently such that blood was running down his throat, towels used to block the bleeding were "soaked through," and the Veteran experienced symptoms of lightheadedness.  According to the Veteran, he did not have any previous history of a nosebleed to that magnitude.  Notably, service connection was in effect at that time for a heart disability that was being treated by a prolonged and ongoing course of Coumadin, which is a known blood thinner.

The Veteran testified further that he receives regular medical treatment at the VA outpatient facility located in Norfolk, Nebraska, which is located approximately 55 miles away from his home.  According to the Veteran, however, the Norfolk outpatient facility was not open at that time.  Although the Veteran acknowledged that full service VAMC facilities located in Omaha, Nebraska and in Lincoln, Nebraska were open, he testified that those facilities were located two to four hours away from his home (parenthetically, and consistent with the Veteran's testimony, internet research shows that the Omaha VAMC and Lincoln VAMC are approximately 150 miles and 145 miles away respectively from the Veteran's address of record).  Apparently because of the foregoing, the Veteran was taken by his son for emergency care at Antelope Memorial Hospital.  A review of the corresponding treatment record confirms that the Veteran was treated for epistaxis and that a nasal pack was applied to staunch the flow of blood.

The Veteran and his spouse testified that, later in September 2011, the Veteran underwent a procedure to cauterize blood vessels in his nose.  Subsequently, he was referred to a specialist at Grand Island Ear, Nose, and Throat Clinic, and was at that facility and waiting to be seen by the specialist when he experienced a recurrence of his nosebleed.  According to the Veteran, the nosebleed at that time was the same in suddenness and profuseness as the episode on September 9, 2011.

Notably, records corresponding to the September 26, 2011 referral at Grand Island Ear, Nose, and Throat Clinic reflect that the Veteran was actually being seen at that facility for a scheduled referral in follow-up of an unsuccessful cauterization procedure that was performed privately at Antelope Memorial Hospital on the previous evening.  Apparently, while enroute to the referral and only 10 minutes before he was seen, the Veteran had a recurrence of profuse nosebleeding.  Also according to the record, treatment was administered to stop the bleeding.  An examination at that time revealed an acute right septal hemorrhage, which was treated via repeat cauterization at the hemorrhage point.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2014).  In this case, the Veteran does not appear to dispute that the September 9, 2011 or the September 26, 2011 private treatments at issue were rendered without prior VA authorization.  Under the circumstances, payment is not warranted for expenses incurred in conjunction with that treatment based on prior authorization.  38 U.S.C.A. § 1703 (West 2002).

The provisions under 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.

Alternatively, reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be granted under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), where all of the following conditions are satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As emphasized above, the above-noted criteria are conjunctive, not disjunctive; as such.  All of the foregoing criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The payment or reimbursement by VA of treatment is non-discretionary if the requirements for such payment have been met.  The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

"Emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, the evidence must only show that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).


At the time of the unauthorized private treatments that are in dispute, service connection was in effect for the Veteran for a heart disability that was being treated actively by an ongoing course of Coumadin, which is a known blood thinner.  Given the credible testimony received from the Veteran and his spouse concerning the sudden and profuse nature of the Veteran's nosebleeds, and given the equally credible testimony that the Veteran did not previously experience a nosebleed of that nature and magnitude, the evidence shows that it is at least as likely as not that the nosebleeds which precipitated treatment on September 9, 2011 and on September 26, 2011 were caused by blood thinning which resulted from Coumadin taken to manage the Veteran's service-connected heart disability.  Accordingly, the it is reasonable to conclude that the Veteran's nosebleeds are associated with the Veteran's service-connected heart disability.

Further, the Board concludes that the evidence does how that the Veteran's nosebleeds on both September 9, 2011 and on September 26, 2011 constituted emergency situations for which reimbursement for unauthorized non-VA treatment must be paid under 38 U.S.C.A. § 1728.  Concerning the unauthorized treatment received at Antelope Memorial Hospital on September 9, 2011, the credible testimony as to the nature and extent of the bleeding, accompanying symptoms of lightheadedness, the time of day at which the episode occurred, and the Veteran's remote proximity to available full-service VA facilities suggest a circumstance that warranted emergency medical treatment.

Regarding the Veteran's unauthorized treatment on September 26, 2011 at Grand Island Ear, Nose, and Throat Clinic, the Board notes that the Veteran was awaiting a non-emergency and unauthorized private follow-up referral for the Veteran's history of epistaxis.  To the extent that the Veteran was initially seeking a non-emergency follow-up examination, the treatment, as initially planned and scheduled, does not appear to constitute an emergency as contemplated under 38 U.S.C.A. § 1728.  Nonetheless, given the sudden onset of bleeding while the Veteran was at that facility and the extent of the bleeding, the Board concludes again that the Veteran was faced with an emergent circumstance that warranted emergency treatment.


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Antelope Memorial Hospital on September 9, 2011 is granted.

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Grand Island Ear, Nose, and Throat Clinic on September 26, 2011 is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


